DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2020 and 4/29/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 32-35, 40-44, 48, 50 and 51 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0022698 A1 Na et al.
2:	As for Claim 32, Claim 32 is rejected for reasons discussed related to Claim 41.
3:	As for Claim 33, Claim 33 is rejected for reasons discussed related to Claims 42, 50 and 51.
4:	As for Claim 34, Claim 34 is rejected for reasons related to Claim 43.
5:	As for Claim 35, Claim 35 is rejected for reasons related to Claim 44.
6:	As for Claim 40, Claim 40 is rejected for reasons related to Claim 48.

8:	As for Claim 42, Na et al teaches in Paragraph [0030] wherein to display (130) the preview image the instructions cause the processor (210) to be configured to display (130) the preview image when a camera function (eraser photography mode) of the terminal is enabled.
9:	As for Claim 43, Na et al paragraphs [0028] wherein to obtain the first image, the instructions cause the terminal to be configured to obtain a preset quantity (e.g., 5 times)) of first images in the preview image.
10:	As for Claim 44, Na et al paragraphs [0028] wherein to obtain the preset quantity of the first images in the preview image, the instructions cause the terminal to be configured to obtain one of the first images (each frame of images) in the preview image each time (frame) a second time interval elapses (frame rate) until the preset quantity of first images in the preview image is obtained.
11:	As for Claim 48, Na et al paragraphs [0028] teaches in wherein to obtain the first image in the preview image, the instructions cause the terminal to be configured to obtain at least two first images (number of captured frames) in the preview image within a third time interval  (photographing interval).

13:	As for Claim 51, Na et al teaches in Paragraphs [0030 and 0051] wherein to display the preview image, the instructions cause the processor to be configured to display the preview image when the terminal receives the photographing instruction and a first time interval elapses.
Allowable Subject Matter
Claims 36-39, 45-47 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


JMH
November 15, 2021